                                                  UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF NORTH CAROLINA
                                                        WESTERN DIVISION
                                                        No. 5:15-CR-166-2BR
                                                        No. 5:18-CV-577-BR



GEORGE
GEORGE LINCOLN
       LINCOLN STANLEY,
               STANVLEY,IVIV,                                     )
                                                                  )
                                      Petitioner,                 )
                                                                  )
            v.                                                    )                   ORDER
                                                                  )
UNITED STATES OF AMERICA,                                         )
                                                                  )
                                      Respondent.                 )




              Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the

filing of this order.

              This 7 December 2018.




                                                 

 

                                                        __________________________________ 

                                                                      W. Earl Britt
                                                                      Senior U.S. District Judge

 
